  8:20-cv-00388-RGK-PRSE Doc # 19 Filed: 01/13/21 Page 1 of 1 - Page ID # 89




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,                                   8:20CV388

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

COUNTY PROSECUTOR,

                    Defendant.


       The court is in receipt of a collection of documents from Plaintiff, which has
been docketed as a motion (Filing 18). Plaintiff’s motion will be denied because this
case was dismissed on November 6, 2020, and Plaintiff does not request any relief
that can be granted by this court.

       IT IS THEREFORE ORDERED that Plaintiff’s post-judgment motion (Filing
18) is denied.

      Dated this 13th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
